Citation Nr: 1625590	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  15-09 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether compensation benefits should have been reduced based on fugitive felon status.  

(A separate decision will be provided under separate cover for additional issues.)


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from May 1977 to August 1977 and active duty from February 1979 to September 1979.  This matter comes before the Board of Veterans' Appeals from an April 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which discontinued the Veteran's compensation benefits from June [redacted], 2010, to March [redacted], 2011, based on fugitive felon status.   

The Veteran submitted a notice of disagreement with this decision in April 2011.  In August 2014, the RO issued a statement of the case in February 2015.  The Veteran perfected his appeal shortly thereafter.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to attempt to obtain clarification.   A veteran who is otherwise eligible for a benefit may not be paid or otherwise provided a benefit for any period during which such Veteran is a fugitive felon.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.665(n)(1) (2015).  A fugitive felon is a person who is a fugitive by various reasons, including violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.665(n)(2).  

Here, the Veteran's VA benefits were retroactively discontinued from June [redacted], 2010, to March [redacted], 2011, based on fugitive felon status.  In October 2010, the AOJ received a VA investigative summary form indicating that a warrant for the Veteran's arrest was issued on June [redacted], 2010, for obstructing justice.  In a February 3, 2011 letter, the AOJ advised the Veteran of the proposed action of reducing his benefits based on his fugitive felon status.  On February 14, 2011, the AOJ received a letter from JA, the Assistant Supervisor of Court Records with the Pulaski County Circuit Court, indicating that the Court did not show an active warrant for the Veteran.  On March [redacted], 2011, however, the AOJ received a recall of the Veteran's warrant from the Pulaski County Circuit Court Clerk; this contradicts that there was no active warrant.  An Alias Bench Warrant is also of record, reflecting that it was issued on March [redacted], 2011 and recalled on Mach 24, 2011.  Subsequent records appear to reflect that the separate petitions of revocation of the Veteran's probation were filed with the Circuit Court of Pulaski County.  Despite the court documents in VA's possession, the Board is unable to discern whether and/or how long the Veteran was in violation of his probation.  See 38 C.F.R. § 3.655(n)(2)(ii).  Remand is thus necessary to obtain clarification.  

Further, in the April 2011 administrative decision, the AOJ noted that there had been an overpayment due to the Veteran's purported fugitive felon status and that it would send a separate letter that explained how much VA overpaid the Veteran and how he could repay the debt.  The Board is not aware of any such letter being sent to the Veteran subsequent to the April 2011 administrative decision.  This letter containing the proposed amount of debt, if any, should be submitted to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. Contact all necessary sources, including the Pulaski County Circuit Court, in order to verify the following:  1) whether the Veteran was in violation of court-ordered probation at any time in 2010 and 2011; and, if so, the precise dates he was in violation of his probation, e.g., when a warrant for his arrest was active (prior to recall).

2.  Send the Veteran and his representative a letter explaining how much VA overpaid the Veteran from June [redacted], 2010, to March [redacted], 2011, and how the Veteran can repay this debt.  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

